Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/02/2022. Applicant’s argument, filed on 09/02/2022 has been entered and carefully considered. Claims 31-38, 40-48 and 50-52 are pending.

Double Patenting rejection against US patent US 10,951,902  B2 deferred based on the arguments submitted on 01/26/2022.

The application filed on 02/16/2021 is a CON of 16/438,784 filed on 06/12/2019 (PAT 10951902).

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered. 

	
Response to Arguments
	
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Examiner’s Note

Claims 31-38, 40, 51 refer to "A method”, and, Claims 41-48, 50 and 52 refer to "A system”. Claims 41-48, 50 and 52 are similarly rejected in light of rejection of claims 31-38, 40, 51, any obvious combination of the rejection of claims 31-38, 40, 51 or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20170034578 A1), hereinafter Patel in view of Frey et al. (US 20150256749 A1), hereinafter Frey, further in view of Mehrotra (US 20060045368 A1), further in view of Matsuo et al. (US 20060045381 A1), hereinafter Matsuo, further in view of Klappert (US 20120059953 A1).

	Regarding claim 31, Patel discloses a method comprising (Abstract): accessing, by a server, a content item comprising a plurality of frames ([0002]); analyzing, by the server, a frame of the plurality of frames to identify a first portion of the frame that includes a preferred color and a second portion of the frame that does not include the preferred color; encoding, by the server, the frame by allocating a higher number of bits to the first portion of the frame that includes the preferred color ([0025]-[0026]) and a lower number of bits to the second portion of the frame that does not include the preferred color ([0051], [0073]); and transmitting, by the server, the encoded frame for display ([0029]).  
	Patel discloses all the elements of claim 1 but Patel does not appear to explicitly disclose in the cited section portion of the frame that includes a preferred color.
	However, Frey from the same or similar endeavor teaches portion of the frame that includes a preferred color (Fig. 3A-B, [0010]-[0015], [0061], object of interest in a specific region of the field of view of the camera, in view of Patel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel to incorporate the teachings of Frey to allow simple and intuitive interaction between the user and the electronic device (Frey, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Patel in view of Frey discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section frame that includes a preferred color.
	However, Mehrotra from the same or similar endeavor teaches frame that includes a preferred color ([0044]-[0046], bit allocation can be based on preferred color).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel in view of Frey to incorporate the teachings of Mehrotra to improve efficiency of compression (Mehrotra, [0012]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Patel in view of Frey further in view of Mehrotra further in view of Matsuao discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section accessing user preference information to identify a preferred color; for transmission to a device associated with a user profile.
	However, Matsuao from the same or similar endeavor teaches accessing user preference information to identify a preferred color; for transmission to a device associated with a user profile (Fig. 1, element 128, Fig. 11, [0154], [0216]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel in view of Frey further in view of Mehrotra to incorporate the teachings of Matsuao to improve image quality of a region (Matsuo, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Patel in view of Frey further in view of Mehrotra further in view of Matsuao discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section preferred entity; determining a preferred color based on the preferred entity.
	However, Klappert from the same or similar endeavor teaches preferred entity; determining a preferred color based on the preferred entity (Fig. 11-20, [0070]-[0071], face recognition or object, entity color from personalization parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel in view of Frey further in view of Mehrotra further in view of Matsuao to incorporate the teachings of Klappert for serving personalized multimedia content (Klappert, [0001]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 32, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 31, wherein analyzing the frame of the plurality of frames to identify the first portion of the frame that includes the preferred color comprises: generating a color map for the frame of the plurality of frames of the accessed content item; and extracting a color value for a corresponding pixel of the frame of the plurality of frames of the accessed content item (Patel, [0025]-[0029], [0051], [0073], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0044]-[0046], Klappert, Fig. 11-20).  

	Regarding claim 33, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 32, further comprising: retrieving user profile information comprising preference score values associated with a respective entity; and identifying the preferred color based on the preference score values associated with the respective entity (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0044]-[0046], Klappert, Fig. 11-20).  

	Regarding claim 34, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 33, further comprising: 3Application No.: Not Yet AssignedDocket No.: 003597-2252-102 Preliminary Amendment dated February 16, 2021 comparing the extracted color value for the corresponding pixel of the frame to the preference score values associated with the respective entity; wherein identifying the first portion that includes the preferred color and identifying the second portion that does not include the preferred color are based on comparing the extracted color value for the corresponding pixel of the frame to the preference score values associated with the respective entity (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0044]-[0046], Klappert, Fig. 11-20).  

	Regarding claim 35, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 33, further comprising: determining a number of counts that an entity appears in content items requested by a user; calculating a preference score value based on the number of counts that the entity appears in the content items requested by the user; wherein an entity with a higher preference score value is associated with the preferred color of the user (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0044]-[0046], Klappert, Fig. 11-20).  

	Regarding claim 36, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 31, further comprising: identifying the first portion as a key portion of the frame and the second portion as a portion other than the key portion (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0044]-[0046], Klappert, Fig. 11-20).  

	Regarding claim 37, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 31, further comprising: determining network conditions for communications network for encoding the frame; and calculating an available number of bits for the frame based on the network conditions (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0012], [0044]-[0046], [0095], Klappert, Fig. 11-20).  

	Regarding claim 38, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 31, wherein allocating the lower number of bits to the second portion of the frame comprises allocating a predefined number of bits of the calculated available number of bits (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0012], allocation, [0044]-[0046], [0095], Klappert, Fig. 11-20).  

	Regarding claim 39, (Canceled) Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 38, wherein allocating the higher number of bits to the first portion of the frame comprises allocating a remaining number of bits of the calculated available number of bits (Patel, [0025]-[0029], [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0012], allocation, [0044]-[0046], [0076]-[0082], [0095], Klappert, Fig. 11-20).  

	Regarding claim 40, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 31, wherein the content item is a live video stream (Patel, [0025]-[0029], live performance, [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0012], allocation, [0042], live, [0044]-[0046], [0095], Klappert, Fig. 11-20).

	Regarding claim 51, Patel in view of Frey further in view of Mehrotra further in view of Matsuao further in view of Klappert discloses the method of claim 31, wherein the preferred color is identified based on one or more of: 5Application No.: 17/176,503Docket No.: 003597-2252-102 Amendment dated January 26, 2022 Reply to Office Action dated October 15, 2021 a color identified in one or more frames that contain at least one object of interest to the user; a color identified on a color map of one or more frames; a color of an object of interest to the user determined by analyzing a viewing history of the user; a color associated with an image of the user requesting the content obtained using a camera; a color in a captured image; and a color of an object of interest to the user having a high preference score associated with the object of interest (Patel, [0025]-[0029], live performance, [0051], [0073], [0089], Frey, Fig. 3A-B, [0010]-[0015], [0061], Mehrotra, [0012], allocation, [0042], live, [0044]-[0046], [0095], Klappert, Fig. 11-20).

Regarding claim 41-48, 50 and 52, See Examiner’s Note. Also, Chen, Fig.3, Section IV, Tancharoen, Section 2 and Dumitras et al., US 20030076334 A1, Abstract, [0039]. 


Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487